Exhibit 10.1

 

PINNACLE ENTERTAINMENT, INC.

2005 EQUITY AND PERFORMANCE INCENTIVE PLAN

 

PINNACLE ENTERTAINMENT, INC., a corporation existing under the laws of the State
of Delaware (the “Company”), hereby establishes and adopts the following 2005
Equity and Performance Incentive Plan (the “Plan”). Certain capitalized terms
used in the Plan are defined in Article 2.

 

RECITALS

 

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as directors,
employees, consultants and/or advisors of the Company and its Affiliates by
increasing their proprietary interest in the Company’s growth and success; and

 

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are or have been or are expected to be responsible for
the success of the Company.

 

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

 

ARTICLE I

PURPOSE OF THE PLAN

 

1.1 Purpose. The purpose of the Plan is to assist the Company and its Affiliates
in attracting and retaining selected individuals to serve as directors,
employees, consultants and/or advisors of the Company who are expected to
contribute to the Company’s success and to achieve long-term objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.

 

ARTICLE II

DEFINITIONS

 

2.1 “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (including any Parent or Subsidiary) or (ii) any
entity in which the Company has a significant equity interest, as determined by
the Committee.

 

2.2 “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Committee.

 

2.3 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Dividend Equivalent, Other Stock Unit Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.

 

2.4 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.



--------------------------------------------------------------------------------

2.5 “Board” shall mean the board of directors of the Company.

 

2.6 “Cause” shall have the meaning set forth in a Participant’s employment or
consulting agreement with the Company (if any), or if not defined therein, shall
mean (i) acts or omissions by the Participant which constitute intentional
material misconduct or a knowing violation of a material policy of the Company
or any of its subsidiaries, (ii) the Participant personally receiving a benefit
in money, property or services from the Company or any of its subsidiaries or
from another person dealing with the Company or any of its subsidiaries, in
material violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Participant or his
conviction of, or entering a guilty plea or plea of no contest with respect to,
a felony, or the equivalent thereof (other than DUI), or (iv) any deliberate and
material misuse or improper disclosure of confidential or proprietary
information of the Company.

 

2.7 “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;

 

(ii) The direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;

 

(iii) The merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners of more than
50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or

 

(iv) During any consecutive two-year period, individuals who at the beginning of
such period constituted the Board of the Company (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

 

None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under IRS Notice 2005-1 or
successor IRS guidance. For purposes of determining whether a Change of Control
has occurred, the following Persons and Groups shall not be deemed to be
“unrelated”: (A) such Person or Group directly or indirectly has Beneficial
Ownership of more than 50% of the issued and outstanding voting power of the
Company’s voting securities immediately before the transaction in question, (B)
the Company has Beneficial Ownership of more than 50% of the voting power of the
issued and outstanding voting securities of such Person or Group, or (C) more
than 50% of the voting power of the issued and outstanding voting securities of
such Person or Group are owned, directly or indirectly, by Beneficial Owners of
more than 50% of the issued and outstanding voting power of the Company’s voting
securities immediately before the transaction in question. The terms “Person,”
“Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the meanings
used in the Exchange Act.

 

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

2.9 “Committee” shall mean the Committee constituted under Section 4.2 to
administer this Plan.

 

2.10 “Company” has the meaning set forth in introductory paragraph of the Plan.

 

2.11 “Consultant” means any person, including an advisor, who (i) is a natural
person, (ii) provides bona fide services to the Company or a Parent or
Subsidiary, and (iii) provides services that are not in connection with

 

2



--------------------------------------------------------------------------------

the offer or sale of securities in a capital-raising transaction, and that do
not directly or indirectly promote or maintain a market for the securities of
the Company; provided that the term ‘Consultant’ does not include (i) Employees
or (ii) Directors who are paid only a director’s fee by the Company or who are
not compensated by the Company for their services as Directors.

 

2.12 “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship is not interrupted or terminated
by the Company, any Parent or Subsidiary, or by the Employee, Director or
Consultant. Continuous Status as an Employee, Director or Consultant will not be
considered interrupted in the case of: (i) any leave of absence approved by the
Board, including sick leave, military leave, or any other personal leave,
provided, that for purposes of Incentive Stock Options, any such leave may not
exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute; (ii)
transfers between locations of the Company or between the Company, its Parent,
its Subsidiaries or its successor; or (iii) in the case of an Award other than
an Incentive Stock Option, the ceasing of a person to be an Employee while such
person remains a Director or Consultant, the ceasing of a person to be a
Director while such person remains an Employee or Consultant or the ceasing of a
person to be a Consultant while such person remains an Employee or Director.

 

2.13 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

 

2.14 “Director” shall mean a non-employee member of the Board or a non-employee
member of the board of directors of a Parent or Subsidiary.

 

2.15 “Disability” shall mean total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

2.16 “Dividend Equivalents” shall have the meaning set forth in Section 12.5.

 

2.17 “Employee” shall mean any employee of the Company or any Parent or
Subsidiary.

 

2.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2.19 “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be determined as follows:

 

(i) If the Shares are listed on any established stock exchange or a national
market system, including without limitation, the National Market System of
NASDAQ, the Fair Market Value of a Share will be (i) the closing sales price for
such Shares (or the closing bid, if no sales are reported) as quoted on that
system or exchange (or the system or exchange with the greatest volume of
trading in Shares) on the last market trading day prior to the day of
determination or (ii) any sales price for such Shares (or the closing bid, if no
sales are reported) as quoted on that system or exchange (or the system or
exchange with the greatest volume of trading in Shares) on the day of
determination, as the Committee may select, in each case as reported in the Wall
Street Journal or any other source the Committee considers reliable.

 

(ii) If the Shares are quoted on the NASDAQ System (but not on the NASDAQ
National Market System) or are regularly quoted by recognized securities dealers
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Shares on (i) the
last market trading day prior to the day of determination or (ii) the day of
determination, as the Committee may select, in each case as reported in the Wall
Street Journal or any other source the Committee considers reliable.

 

(iii) If the Shares are not traded as set forth above, the Fair Market Value
will be determined in good faith by the Committee with reference to the earnings
history, book value and prospects of the Company in light

 

3



--------------------------------------------------------------------------------

of market conditions generally, and any other factors the Committee considers
appropriate, such determination by the Committee to be final, conclusive and
binding.

 

2.20 “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50 percent of the voting
interests.

 

2.21 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2.22 “Individual Arrangements” means the Nonqualified Stock Option Agreement
dated as of January 11, 2003 by and between the Company and Stephen H. Capp, and
the Nonqualified Stock Option Agreements dated as of April 10, 2002 by and
between the Company and Daniel R. Lee.

 

2.23 “Limitations” shall have the meaning set forth in Section 3.2.

 

2.24 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.25 “Other Stock Unit Award” shall have the meaning set forth in Section 8.1.

 

2.26 “Parent” means a “parent corporation” with respect to the Company, whether
now or later existing, as defined in Section 424(e) of the Code.

 

2.27 “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

 

2.28 “Payee” shall have the meaning set forth in Section 13.1.

 

2.29 “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

 

2.30 “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

 

2.31 “Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

 

2.32 “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

 

2.33 “Prior Plans” shall mean, collectively, the Company’s 1993, 1996, 2001 and
2002 Option Plans, as amended.

 

4



--------------------------------------------------------------------------------

2.34 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.35 “Restricted Period” shall have the meaning set forth in Section 7.1.

 

2.36 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.37 “Shares” shall mean the shares of common stock of the Company, par value
$0.10 per share.

 

2.38 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

 

2.39 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

 

2.40 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

 

ARTICLE III

SHARES SUBJECT TO THE PLAN

 

3.1 Number of Shares.

 

(a) Subject to adjustment as provided in Section 12.2, a total of 3,000,000
Shares shall be authorized for grant under the Plan, plus any Shares subject to
awards granted under the Prior Plans and Individual Arrangements, which such
awards are forfeited, expire or otherwise terminate without issuance of Shares,
or are settled for cash or otherwise do not result in the issuance of Shares, on
or after the effective date of this Plan. Any Shares that are subject to Awards
of Options or Stock Appreciation Rights shall be counted against this limit as
one Share for every one Share granted. Any Shares that are subject to Awards
other than Options or Stock Appreciation Rights (including, but not limited to,
Shares delivered in satisfaction of Dividend Equivalents) shall be counted
against this limit as 1.4 Shares for every one Share granted.

 

(b) If any Shares subject to an Award or to an award under the Prior Plans or
Individual Arrangements are forfeited, expire or otherwise terminate without
issuance of such Shares, or any Award or award under the Prior Plans or
Individual Arrangements is settled for cash or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award, the Shares
shall, to the extent of such forfeiture, expiration, termination, cash
settlement or non-issuance, again be available for Awards under the Plan,
subject to Section 3.1(e) below.

 

(c) In the event that (i) any Option or other Award granted under this Plan or
any option or award granted under the Prior Plans or Individual Arrangements is
exercised through the tendering of Shares (either actually, by attestation, or
by the giving of instructions to a broker to remit to the Company that portion
of the sales price required to pay the exercise price) or by the withholding of
Shares by the Company, or (ii) withholding tax liabilities arising from such
Options or Awards under this Plan or options or awards under a Prior Plan or an
Individual Arrangement are satisfied by the tendering of Shares (either
actually, by attestation, or by the giving of instructions to a broker to remit
to the Company that portion of the sales price required to pay the exercise
price) or by the withholding of Shares by the Company, then the Shares so
tendered or withheld shall not again be available for Awards under the Plan.

 

5



--------------------------------------------------------------------------------

(d) Substitute Awards shall not reduce the Shares authorized for issuance under
the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines, has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were employees, directors
or consultants of such acquired or combined company before such acquisition or
combination.

 

(e) Any Shares that again become available for grant pursuant to this Article 3
shall be added back as one Share if such Shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plans or Individual Arrangements, and as 1.4
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan.

 

3.2 Limitations on Grants to Individual Participant. Subject to adjustment as
provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than
1,500,000 Shares, or (ii) Restricted Stock, Performance Awards and/or Other
Stock Unit Awards that are denominated in Shares in any 12-month period with
respect to more than 750,000 Shares (the “Limitations”). In addition to the
foregoing, the maximum dollar value payable to any Participant in any 12-month
period with respect to Performance Awards and/or Other Stock Unit Awards that
are valued with reference to cash or property other than Shares is $2,500,000.
If an Award is cancelled, the cancelled Award shall continue to be counted
toward the applicable Limitations.

 

3.3 Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

ARTICLE IV

ELIGIBILITY AND ADMINISTRATION

 

4.1 Eligibility. Any Employee, Director or Consultant shall be eligible to be
selected as a Participant. Only Employees may receive awards of Incentive Stock
Options.

 

4.2 Administration.

 

(a) The Plan shall be administered by the Committee, constituted as follows:

 

(i) The Committee will consist of the Board, or a committee designated by the
Board, which Committee will be constituted to satisfy Applicable Laws. Once
appointed, a Committee will serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan. Notwithstanding
the foregoing, unless the Board expressly resolves to the contrary, while the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan will
be administered only by the Compensation Committee of the Board (or such other
committee designated by the Compensation Committee of the Board), consisting of
no fewer than two Directors, each of whom is (A) a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act,
(B) an “outside director” within the meaning of Section

 

6



--------------------------------------------------------------------------------

162(m)(4)(C)(i) of the Code, and (C) an “independent director” for purpose of
the rules and regulations of the New York Stock Exchange or other exchange or
quotation system on which the Shares are principally traded; provided, however,
the failure of the Committee to be composed solely of individuals who are
“non-employee directors,” “outside directors,” and “independent directors” shall
not render ineffective or void any awards or grants made by, or other actions
taken by, such Committee.

 

(ii) The Plan may be administered by different bodies with respect to Directors,
officers who are not Directors, and Employees and Consultants who are neither
Directors nor officers, and Covered Employees.

 

(b) The Committee shall have full discretion, power and authority, subject to
the provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees, Consultants and Directors to whom
Awards may from time to time be granted hereunder; (ii) determine the type or
types of Awards, not inconsistent with the provisions of the Plan, to be granted
to each Participant hereunder; (iii) determine the number of Shares to be
covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder and the form and content of any Award Agreement; (v) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property, subject to the provisions of the Plan; (vi)
determine whether, to what extent and under what circumstances any Award shall
be modified, amended, canceled or suspended; (vii) interpret and administer the
Plan and any instrument or agreement entered into under or in connection with
the Plan, including any Award Agreement; (viii) correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent that the Committee shall deem desirable to carry it into
effect; (ix) establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; (x) determine
whether any Award will have Dividend Equivalents; (xi) determine whether, to
what extent, and under what circumstances cash, Shares, or other property
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant; provided that the Committee shall take no
action that would subject the Participant to a penalty tax under Section 409A of
the Code; and (xii) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.

 

(c) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any stockholder and
any Employee or any Affiliate. A majority of the members of the Committee may
determine its actions and fix the time and place of its meetings.

 

(d) The Committee may delegate to a committee of one or more Directors of the
Company or, to the extent permitted by Applicable Law, to one or more officers
or a committee of officers, the authority to grant Awards to Employees and
officers of the Company who are not Directors, Covered Employees, or “officers,”
as such term is defined by Rule 16a-l(f) of the Exchange Act, and to cancel or
suspend Awards to Employees and officers of the Company who are not Directors,
Covered Employees, or “officers,” as such term is defined by Rule 16a-l(f) of
the Exchange Act.

 

ARTICLE V

OPTIONS

 

5.1 Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article 5 and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2 Award Agreements. All Options granted pursuant to this Article 5 shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are

 

7



--------------------------------------------------------------------------------

not inconsistent with the provisions of the Plan. Granting of an Option pursuant
to the Plan shall impose no obligation on the recipient to exercise such Option.
Any individual who is granted an Option pursuant to this Article 5 may hold more
than one Option granted pursuant to the Plan at the same time.

 

5.3 Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article 5 shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not be permitted to (a) lower the option price per Share of an
Option after it is granted, (b) cancel an Option when the option price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award (other than in connection with Substitute Awards), and (c) take any other
action with respect to an Option that may be treated as a repricing under the
rules and regulations of the New York Stock Exchange or other exchange or
quotation system on which the Shares are principally traded.

 

5.4 Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.

 

5.5 Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant (or by the Participant’s executors, administrators,
guardian, beneficiary, or legal representative, or Family Members, as may be
provided in an Award Agreement) as to all or part of the Shares covered thereby,
by the giving of written notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased, accompanied by payment
of the full purchase price for the Shares being purchased. Unless otherwise
provided in an Award Agreement, full payment of such purchase price shall be
made at the time of exercise and shall be made (a) in cash or by certified check
or bank check or wire transfer of immediately available funds, (b) with the
consent of the Committee, by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value) that have
been owned for a period of at least six months (or such other period to avoid
accounting charges against the Company’s earnings), (c) with the consent of the
Committee, by delivery of other consideration (including, where permitted by law
and the Committee, other Awards) having a Fair Market Value on the exercise date
equal to the total purchase price, (d) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (e) with the consent of the Committee, by delivery of a properly
executed exercise notice together with any other documentation as the Committee
and the Participant’s broker, if applicable, require to effect an exercise of
the Option and delivery to the Company of the sale or other proceeds (as
permitted by Applicable Law) required to pay the exercise price, (f) through any
other method specified in an Award Agreement, or (g) any combination of any of
the foregoing. In connection with a tender of previously acquired Shares
pursuant to clause (b) above, the Committee, in its sole discretion, may permit
the Participant to constructively exchange Shares already owned by the
Participant in lieu of actually tendering such Shares to the Company, provided
that adequate documentation concerning the ownership of the Shares to be
constructively tendered is furnished in form satisfactory to the Committee. The
notice of exercise, accompanied by such payment, shall be delivered to the
Company at its principal business office or such other office as the Committee
may from time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

 

5.6 Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

 

5.7 Incentive Stock Options. With respect to the Options that may be granted by
the Committee under the Plan, the Committee may grant Options intended to
qualify as Incentive Stock Options to any Employee of the Company or any Parent
or Subsidiary, subject to the requirements of Section 422 of the Code. The Award
Agreement of an Option intended to qualify as an Incentive Stock Option shall
designate the Option as an Incentive Stock Option Notwithstanding anything in
Section 3.1 to the contrary and solely for the purposes of determining whether
Shares are available for the grant of Incentive Stock Options under the Plan,
the maximum

 

8



--------------------------------------------------------------------------------

aggregate number of Shares with respect to which Incentive Stock Options may be
granted under the Plan shall be 3,000,000 Shares. Notwithstanding the provisions
of Section 5.3, in the case of an Incentive Stock Option granted to an Employee
who, at the time the Incentive Stock Option is granted, owns stock representing
more than ten percent of the voting power of all classes of capital stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of grant.
Notwithstanding the provisions of Section 5.4, in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent of the voting power of
all classes of capital stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five years from the date of grant or
any shorter term specified in the Award Agreement. Notwithstanding the
foregoing, if the Shares subject to an Employee’s Incentive Stock Options
(granted under all plans of the Company or any Parent or Subsidiary), which
become exercisable for the first time during any calendar year, have a Fair
Market Value in excess of $100,000, the Options accounting for this excess will
be not be treated as Incentive Stock Options. For purposes of the preceding
sentence, Incentive Stock Options will be taken into account in the order in
which they were granted, and the Fair Market Value of the Shares will be
determined as of the time of grant.

 

5.8 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Options on the date his or her Continuous Status
as an Employee, Director or Consultant terminates (other than because of
termination due to Cause, death or Disability), the Participant may exercise the
Options that were vested and exercisable as of the date of termination until the
end of the original term or for a period of 90 days following such termination,
whichever is earlier (or such other period as is set forth in the Award
Agreement or determined by the Committee). If the Participant is not entitled to
exercise his or her entire Option at the date of such termination, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Award Agreement or determined by the
Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise an Option within the time specified above after
termination, that Option will expire, and the Shares covered by it will revert
to the Plan, except as otherwise determined by the Committee.

 

5.9 Disability of Participant. If a Participant holds Options on the date his or
her Continuous Status as an Employee, Director or Consultant terminates because
of Disability, the Participant may exercise the Options that were vested or
unvested as of the date of termination until the end of the original term or for
a period of 36 months following such termination, whichever is earlier (or such
other period as is set forth in the Award Agreement or determined by the
Committee). If the Participant does not exercise an Option within the time
specified above after termination, that Option will expire, and the Shares
covered by it will revert to the Plan, except as otherwise determined by the
Committee.

 

5.10 Death of Participant. If a Participant holds Options on the date his or her
death, the Participant’s estate or a person who acquired the right to exercise
the Option by bequest or inheritance or under Section 12.3 may exercise the
Options that were vested or unvested as of the date of death until the end of
the original term or for a period of 36 months following the date of death,
whichever is earlier (or such other period as is set forth in the Award
Agreement or determined by the Committee). If the Participant’s estate or a
person who acquired the right to exercise the Option by bequest or inheritance
or under Section 12.3 does not exercise an Option within the time specified
above after termination, that Option will expire, and the Shares covered by it
will revert to the Plan, except as otherwise determined by the Committee.

 

ARTICLE VI

STOCK APPRECIATION RIGHTS

 

6.1 Grant and Exercise. The Committee may provide Stock Appreciation Rights
either alone or in addition to other Awards upon such terms and conditions as
the Committee may establish in its sole discretion.

 

9



--------------------------------------------------------------------------------

6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

 

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, shall not
be less than the Fair Market Value of one Share on such date of grant of the
right.

 

(b) Upon the exercise of a Stock Appreciation Right, payment shall be made in
whole Shares, or cash to the extent permissible without penalty to the
Participant under Section 409A of the Code.

 

(c) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

 

(d) The Committee may impose such other conditions or restrictions on the terms
of exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate. In connection with the foregoing, the Committee shall consider
the applicability and effect of Section 162(m) of the Code. Notwithstanding the
foregoing provisions of this Section 6.2, but subject to Section 12.2, a Stock
Appreciation Right shall not have (i) an exercise price less than Fair Market
Value on the date of grant, or (ii) a term of greater than ten years. In
addition to the foregoing, but subject to Section 12.2, the base amount of any
Stock Appreciation Right shall not be reduced after the date of grant. The
Committee shall take no action under this Article 6 that would subject a
Participant to a penalty tax under Section 409A of the Code.

 

6.3 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Stock Appreciation Rights on the date his or her
Continuous Status as an Employee, Director or Consultant terminates (other than
because of termination due to Cause, death or Disability), the Participant may
exercise the Stock Appreciation Rights that were vested and exercisable as of
the date of termination until the end of the original term or for a period of 90
days following such termination, whichever is earlier (or such other period as
is set forth in the Award Agreement or determined by the Committee). If the
Participant is not entitled to exercise his or her entire Stock Appreciation
Right at the date of such termination, the Shares covered by the unexercisable
portion of the Stock Appreciation Right will revert to the Plan, unless
otherwise set forth in the Award Agreement or determined by the Committee. The
Committee may determine in its sole discretion that such unexercisable portion
of the Stock Appreciation Right will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise a Stock Appreciation Right within the time
specified above after termination, that Stock Appreciation Right will expire,
and the Shares covered by it will revert to the Plan, except as otherwise
determined by the Committee.

 

6.4 Disability of Participant. If a Participant holds Stock Appreciation Rights
on the date his or her Continuous Status as an Employee, Director or Consultant
terminates because of Disability, the Participant may exercise the Stock
Appreciation Rights that were vested or unvested as of the date of termination
until the end of the original term or for a period of 36 months following such
termination, whichever is earlier (or such other period as is set forth in the
Award Agreement or determined by the Committee). If the Participant does not
exercise a Stock Appreciation Right within the time specified above after
termination, that Stock Appreciation Right will expire, and the Shares covered
by it will revert to the Plan, except as otherwise determined by the Committee.

 

6.5 Death of Participant. If a Participant holds Stock Appreciation Rights on
the date his or her death, the Participant’s estate or a person who acquired the
right to exercise the Stock Appreciation Rights by bequest or inheritance or
under Section 12.3 may exercise the Stock Appreciation Rights that were vested
or unvested as of the date of death until the end of the original term or for a
period of 36 months following the date of death, whichever is earlier (or such
other period as is set forth in the Award Agreement or determined by the
Committee).

 

10



--------------------------------------------------------------------------------

If the Participant’s estate or a person who acquired the right to exercise the
Stock Appreciation Right by bequest or inheritance or under Section 12.3 does
not exercise the Stock Appreciation Right within the time specified above after
termination, that Stock Appreciation Right will expire, and the Shares covered
by it will revert to the Plan, except as otherwise determined by the Committee.

 

ARTICLE VII

RESTRICTED STOCK AWARDS

 

7.1 Grants. Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”). A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”). The provisions of Restricted Stock Awards
need not be the same with respect to each recipient. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock.

 

7.2 Award Agreements. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.

 

7.3 Rights of Holders of Restricted Stock. Except as otherwise provided in the
Award Agreement, beginning on the date of grant of the Restricted Stock Award
and subject to execution of the Award Agreement, the Participant shall become a
shareholder of the Company with respect to all Shares subject to the Award
Agreement and shall have all of the rights of a shareholder, including the right
to vote such Shares and the right to receive distributions made with respect to
such Shares; provided, however that any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Shares.

 

ARTICLE VIII

OTHER STOCK UNIT AWARDS

 

8.1 Other Stock Unit Awards. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards shall be paid in Shares or cash. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Employees, Consultants and Directors to whom and the time or times at which such
Other Stock Unit Awards shall be made, the number of Shares to be granted
pursuant to such Awards, and all other conditions of the Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each recipient.

 

8.2 Terms and Conditions. Shares (including securities convertible into Shares)
subject to Awards granted under this Article 8 may be issued for no
consideration or for such minimum consideration as may be required by Applicable
Law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Article 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

 

ARTICLE IX

PERFORMANCE AWARDS

 

9.1 Terms of Performance Awards. Performance Awards may be issued hereunder to
Participants, for no consideration or for such minimum consideration as may be
required by Applicable Law, either alone or in

 

11



--------------------------------------------------------------------------------

addition to other Awards granted under the Plan. The performance criteria to be
achieved during any Performance Period and the length of the Performance Period
shall be determined by the Committee upon the grant of each Performance Award;
provided, however, that a Performance Period shall not be shorter than six
months nor longer than five years. Except as provided in Article 11 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Section 10.2. The
amount of the Award to be distributed shall be conclusively determined by the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period.

 

ARTICLE X

CODE SECTION 162(m) PROVISIONS

 

10.1 Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time Restricted Stock, a Performance Award or an
Other Stock Unit Award is granted to a Participant who is, or is likely to be,
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, a Covered Employee, then the Committee may
provide that this Article 10 is applicable to such Award.

 

10.2 Performance Criteria. If Restricted Stock, a Performance Award or an Other
Stock Unit Award is subject to this Article 10, then the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels, or growth, of one or any combination of the
following: net sales; pretax income before allocation of corporate overhead and
bonus; earnings per share; net income; division, group or corporate financial
goals; return on stockholders’ equity; return on assets; attainment of strategic
and operational initiatives; appreciation in and/or maintenance of the price of
the Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings before taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization (“EBITDA”);
economic value-added models; comparisons with various stock market indices;
reductions in costs, and/or return on invested capital of the Company or any
Affiliate, division or business unit of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of an
Affiliate, division or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. In setting performance goals, the
committee may specify objective adjustments to any of the foregoing measures for
items that it determines will not properly reflect the Company’s financial
performance for these purposes, such as the write-off of debt issuance costs,
pre-opening and development costs, gain or loss from asset dispositions, asset
or other impairment charges, litigation settlement costs, and other non-routine
items that the Committee foresees may occur during the Performance Period. The
Committee may also exclude the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including (a)
restructurings, discontinued operations and charges for extraordinary items, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) a change in
accounting standards required by generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code, or any successor provision thereto, and the regulations
thereunder.

 

10.3 Adjustments. Notwithstanding any provision of the Plan (other than Article
11), with respect to any Restricted Stock, Performance Award or Other Stock Unit
Award that is subject to this Article 10, the Committee may adjust downward, but
not upward, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals, except in the case of
the death or Disability of the Participant or the occurrence of a Change of
Control.

 

12



--------------------------------------------------------------------------------

10.4 Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Restricted Stock, Performance
Award or Other Stock Unit Award that is subject to this Article 10, the
Committee shall certify in writing that the applicable performance goals have
been achieved to the extent necessary for such Award to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

 

10.5 Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article 10 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or which are not inconsistent with such requirements.

 

ARTICLE XI

CHANGE OF CONTROL PROVISIONS

 

11.1 Impact of Change of Control. The terms of any Award may provide in the
Award Agreement evidencing the Award, or the Committee may determine in its
discretion, that, upon a Change of Control of the Company, (a) Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control
immediately vest and become fully exercisable, (b) restrictions and deferral
limitations on Restricted Stock lapse and the Restricted Stock become free of
all restrictions and limitations and become fully vested, (c) all Performance
Awards shall be considered to be earned and payable (either in full or pro-rata
based on the portion of Performance Period completed as of the date of the
Change of Control), and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed, (d) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards shall lapse, and such Other Stock
Unit Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant, and (e) such other additional benefits, changes or
adjustments as the Committee deems appropriate shall apply, subject in each case
to any terms and conditions contained in the Award Agreement evidencing such
Award. Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change of Control of
the Company, (a) each Option and Stock Appreciation Right shall remain
exercisable for only a limited period of time determined by the Committee
(provided that they remain exercisable for at least 30 days after notice of such
action is given to the Participants), or (b) each Option and Stock Appreciation
Right outstanding shall terminate within a specified number of days after notice
to the Participant, and such Participant shall receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change of Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine. Notwithstanding the foregoing and the
provisions of Section 11.2, the Committee will take no action that would subject
any Participant to a penalty tax under Section 409A of the Code.

 

11.2 Assumption Upon Change of Control. Notwithstanding the foregoing, the terms
of any Award Agreement may also provide that, if in the event of a Change of
Control the successor company assumes or substitutes for an Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award, then
each outstanding Option, Stock Appreciation Right, Share of Restricted Stock or
Other Stock Unit Award shall not be accelerated as described in Sections
11.1(a), (b) and (d). For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award shall be
considered assumed or substituted for if following the Change of Control the
award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award or Other Stock Unit
Award immediately prior to the Change of Control, the consideration (whether
stock, cash or other securities or property) received in the transaction
constituting a Change of Control by holders of Shares for each Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of

 

13



--------------------------------------------------------------------------------

consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Any assumption or substitution of an Incentive Stock
Option will be made in a manner that will not be considered a “modification”
under the provisions of Section 424(h)(3) of the Code. Notwithstanding the
foregoing, on such terms and conditions as may be set forth in an Award
Agreement, in the event of a termination of a Participant’s employment in such
successor company within a specified time period following such Change of
Control, each Award held by such Participant at the time of the Change of
Control shall be accelerated as described in Sections 11.1(a), (b) and (d)
above.

 

ARTICLE XII

GENERALLY APPLICABLE PROVISIONS

 

12.1 Amendment and Modification of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by Applicable Law; provided
that the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 of the Exchange Act; and further provided that the
Board may not, without the approval of the Company’s stockholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) amend any provision of Section
5.3, (e) increase the maximum permissible term of any Option specified by
Section 5.4, or (f) amend any provision of Section 3.2. In addition, no
amendments to, or termination of, the Plan (other than by reason of the failure
of stockholders to approve the Plan in the manner set forth in Section 13.12)
shall in any way impair the rights of a Participant under any Award previously
granted without such Participant’s consent.

 

12.2 Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Shares or the value thereof,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee, in its sole discretion, deems equitable or appropriate,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. Where an adjustment under this Section 12.2 is made to an Incentive
Stock Option, the adjustment will be made in a manner which will not be
considered a “modification” under the provisions of subsection 424(h)(3) of the
Code.

 

12.3 Transferability of Awards. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no Award, and no
Shares subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. Notwithstanding the foregoing, to the extent that the
Committee so authorizes in the Award Agreement or otherwise, an Award other than
an Incentive Stock Option may be assigned, in whole or in part, during the
Participant’s lifetime to one or more Family Members of the Participant.

 

14



--------------------------------------------------------------------------------

Rights under the assigned portion may be exercised by the Family Member(s) who
acquire a proprietary interest in such Award pursuant to the assignment. The
terms applicable to the assigned portion shall be the same as those in effect
for the Award immediately before such assignment and shall be set forth in such
documents issued to the assignee as the Committee deems appropriate.

 

(a) Designation of Beneficiary. A Participant may file a written designation of
a beneficiary who is to receive any Awards that remain unexercised in the event
of the Participant’s death. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for the
designation to be effective. The Participant may change such designation of
beneficiary at any time by written notice to the Committee, subject to the above
spousal consent requirement.

 

(b) Effect of No Designation. If a Participant dies and there is no beneficiary
validly designated and living at the time of the Participant’s death, the
Company will deliver such Participant’s Awards to the executor or administrator
of his or her estate, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Awards to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

(c) Death of Spouse or Dissolution of Marriage. If a Participant designates his
or her spouse as beneficiary, that designation will be deemed automatically
revoked if the Participant’s marriage is later dissolved. Similarly, any
designation of a beneficiary will be deemed automatically revoked upon the death
of the beneficiary if the beneficiary predeceases the Participant. Without
limiting the generality of the preceding sentence, the interest in Awards of a
spouse of a Participant who has predeceased the Participant or whose marriage
has been dissolved will automatically pass to the Participant, and will not be
transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor will any such interest pass under the laws of intestate
succession.

 

12.4 Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5 Dividend Equivalents. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award (including any deferred Award) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash, stock or other property dividends, or cash payments in amounts
equivalent to stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or to the Participant’s
executors, administrators, guardian, beneficiary, or legal representative, or
Family Members) (any such person, a “Payee”) net of any applicable Federal,
State and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Rights,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award, or (e) any other event occurring pursuant to the
Plan. The Company or any Affiliate shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Affiliates shall, to the extent permitted by law, have

 

15



--------------------------------------------------------------------------------

the right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value) that have been owned
for a period of at least six months (or such other period to avoid accounting
charges against the Company’s earnings), or by directing the Company to retain
Shares (up to the employee’s minimum required tax withholding rate) otherwise
deliverable in connection with the Award. If Shares acquired upon exercise of
any Incentive Stock Option are disposed of in a disposition that, under Section
422 of the Code, disqualifies the holder from the application of Section 421(a)
of the Code, the holder of the Shares immediately before the disposition will
comply with any requirements imposed by the Company in order to enable the
Company to secure the related income tax deduction to which it is entitled in
such event.

 

13.2 Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Consultant or
Director the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Consultant or Director at any time for
any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an
employment or other relationship. No Employee or Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

 

13.3 Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

 

13.4 Cancellation of Award. Notwithstanding anything to the contrary contained
herein, all outstanding Awards granted to any Participant may be canceled in the
discretion of the Committee if the Participant’s Continuous Status as an
Employee, Director or Consultant is terminated for Cause, or if, after the
termination of the Participant’s Continuous Status as an Employee, Director, or
Consultant, the Committee determines that Cause existed before such termination.

 

13.5 Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the provisions of this
Plan, the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

13.6 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan and any Stock Appreciation Rights constitute a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under Applicable Law, as compensation for
purposes of any of the employee benefit plans of the Company or any Affiliate
except as may be determined by the Committee or by the Board or board of
directors of the applicable Affiliate.

 

13.7 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.8 Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent

 

16



--------------------------------------------------------------------------------

that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (b) not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect. If the making of any payment or the provision
of any other benefit required under the Plan shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

 

13.9 Construction. All references in the Plan to “Section,” “Sections,” or
“Article” are intended to refer to the Section, Sections or Article, as the case
may be, of the Plan. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

13.10 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

 

13.11 Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

 

13.12 Effective Date of Plan; Termination of Plan. The Plan shall be effective
on the date of its adoption by the Board, subject to the approval of the Plan,
within 12 months thereafter, by affirmative votes representing a majority of the
votes cast under Applicable Laws at a duly constituted meeting of the
stockholders of the Company. After the adoption of this Plan by the Board,
Awards may be made, but all such Awards shall be subject to stockholder approval
of this Plan in accordance with the first sentence of this Section 13.12, and no
Options or Stock Appreciation Rights may be exercised prior to such stockholder
approval of the Plan. If the stockholders do not approve this Plan in the manner
set forth in the first sentence of this Section 13.12, this Plan, and all Awards
granted hereunder, shall be null and void and of no effect. Awards may be
granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan (unless the Board sooner
suspends or terminates the Plan under Section 12.1), on which date the Plan will
expire except as to Awards then outstanding under the Plan. Notwithstanding the
foregoing, unless affirmative votes representing a majority of the votes cast
under Applicable Laws approve the continuation of Article 10 at the first duly
constituted meeting of the stockholders of the Company that occurs in the fifth
year following the effective date of this Plan, no Awards other than Options or
Stock Appreciation Rights shall be made to Covered Employees following the date
of such meeting. Except as set forth in the third sentence of this Section
13.12, outstanding Awards shall remain in effect until they have been exercised
or terminated, or have expired.

 

13.13 Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

 

13.14 Effect on Prior Plans. On the approval of this Plan by the stockholders of
the Company in the manner set forth in Section 13.12, the Prior Plans shall be
cancelled and no further grants or awards shall be made under

 

17



--------------------------------------------------------------------------------

the Prior Plans. Grants and awards made under the Prior Plans before the date of
such cancellation, however, shall continue in effect in accordance with their
terms. Grants and awards made under the Individual Arrangements shall likewise
continue in effect in accordance with their terms.

 

13.15 Other Company Compensation Plans. Shares available for Awards under the
Plan may be used by the Company as a form of payment of compensation under other
Company compensation plans, whether or not existing on the date hereof. To the
extent any Shares are used as such by the Company, such Shares will reduce the
then number of Shares available under Article 3 of the Plan for future Awards.

 

13.16 Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

18